Citation Nr: 1451441	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  11-26 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for migraine headaches.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disorder.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The appellant served in the National Guard; she had a period of active duty for training (ADT) from January 1982 to June 1982 and a period of on active duty from January to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In February 2012, the appellant testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of this testimony is associated with the claims file. 


FINDINGS OF FACT

1.  In March 2004 rating decision, the RO denied the appellant's claims of entitlement to service connection for headaches, a back disorder, and PTSD; and the appellant did not perfect an appeal as to that decision. 

2.  None of the additional evidence received since the March 2004 decision relates to an unestablished fact necessary to substantiate the claims of entitlement to service connection for migraine headaches, a back disorder, or PTSD, or raise a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim for service connection for migraine headaches have not been met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2014).

2.  The criteria for reopening the claim for service connection for a back disorder have not been met. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for reopening the claim for service connection for PTSD have not been met. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014). 

The appellant has been provided the requisite notice with respect to her claims to reopen her claims for service connection in letters dated November 2007, February 2008, and February 2009, which were provided prior to the initial RO rating decision denying the benefits sought in November 2009.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained available service personnel records; service treatment records; VA treatment records; Social Security Records; VA examination reports, assisted the appellant in obtaining evidence; and, afforded her the opportunity to present testimony, written statements and evidence.  All known, identified, and available records relevant to the issue on appeal have been obtained and associated with the evidence of record and he has not contended otherwise.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The appellant was afforded four VA examinations in conjunction with her claims for service connection; all of these examinations are adequate, as they include review of the record and medical opinions supported by rationale.  There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

II.  Nature of Service

A discussion of the nature of the appellant's service is warranted in the present case.  

A "veteran" is a person who served in active military, naval, or air service.  See 38 U.S.C.A. § 101(2) (West 2002).  Pursuant to 38 U.S.C.A. § 101(24), "'active military, naval, or air service' includes active duty, any period of [ADT] during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred in or aggravated in line of duty."  38 U.S.C.A. § 101(24).  Put another way, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ADT, or for an injury incurred during inactive duty training (IDT).  See also 38 C.F.R. § 3.6 (2013).  

The appellant served in the National Guard.  She had a period of initial active duty training (IADT) from January to June 1982, when she received her basic training.  She then returned to control of the National Guard and served until January 1991.  From June 1982 to January 1991 her retirement points record confirms that she maintained adequate participation in the National Guard with periods of IDT and ADT.  

The appellant served on a period of active duty from January 25, 1991 to March 26, 1991, a period of two months and two days.  She was called to active duty for support of Operation Desert Shield/Desert Storm.  She never left the continental United States during this period of Active Duty.  She was released from this period of active duty because of "expiration term of service."  

Subsequent to her release from active duty in March 1991, the appellant returned to the control of the National Guard; however she stopped participating in required activities such as drill.  Service personnel records reveal that she was reduced in rank due to misconduct, assigned to an inactive component of the Army Reserve, and ultimately discharged in March 1994.  She was a civilian from March 1994 until June 2000, when she reenlisted in the National Guard; and served until June 2006.  During her period of National Guard Service from 2000 to 2006 she again had various periods of IDT and ADT as documented on her retirement points record.

The evidence does not show that she was disabled from a disease or injury incurred in or aggravated in line of duty during any period of ADT or IDT during her career in the National Guard.  Accordingly, she is not a "veteran" with respect to her period of National Guard service from January 1982 to January 1991 and from June 2002 to June 2006 for the purposes of the claimed disorders within the criteria of the controlling legal authority.  38 U.S.C.A. § 101; 38 C.F.R. § 3.6.  To the extent that she is not a "veteran" with respect to this period of time, she is therefore not entitled to any statutory or regulatory presumptions which arise therefrom.  She is not entitled to the presumption of soundness, nor is she entitled to the presumption of aggravation of a preexisting injury or disease with respect to her periods of National Guard service.  38 U.S.C.A. §§ 1111, 1153 (West 2002); 38.C.F.R. §§ 3.304, 3.306 (2014); see also, Smith v. Shinseki, Vet. App. 474, 478 (1991); Bowers v. Shinseki, 26 Vet. App. 201 (2013).  

She did serve on active duty from January to March 1991; however this period of service was under 90 days so she is again not entitled to any of the presumptions during this period of active duty.  See, 38.C.F.R. §§ 3.307 (2014).

III.  Application to Reopen Claims Based on New and Material Evidence

The appellant seeks to reopen claim of entitlement to service connection for: migraine headaches, a back disorder, and a psychiatric disorder claimed as PTSD. 

With respect to the issue here of whether new and material evidence has been received to reopen a claim, the following applies:  the claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period. 38 U.S.C.A. § 7105(b) and (c). 

If not perfected within the allowed time period, rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a). 

The RO denied the appellant's claims for service connection for headaches, chronic back pain, and PTSD in a March 2004 rating decision.  She filed a timely NOD to this decision and was provided a Statement of the Case (SOC) in May 2005.  She did not file any substantive appeal and the rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103. 

The appellant filed to reopen her claims for service connection in October and November 2007.  The November 2009 RO rating decision confirmed and continued the prior denials of service connection for headaches, back pain, and PTSD.  During the course of the appeal, the appellant was provided VA Compensation and Pension examinations and the RO indicated that the claims were reopened in the August 2011 SOC, although service connection for the claimed disabilities was denied on the merits.  

The fact that the RO may have determined that new and material evidence was presented, and reopened a claim on that basis, is not binding on the Board's determination of the question of whether new and material evidence has been submitted.  The Board must address the issue initially itself.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  Accordingly, the Board must determine that new and material evidence has been presented in order to establish its jurisdiction to review the merits of a previously denied claim. 

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108 , which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) 

New evidence means existing evidence not previously received by agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) .

The language of 38 C.F.R. § 3.156(a) is interpreted as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4) , which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

VA is required to first review the evidence submitted by a claimant since the last final disallowance of a claim on any basis for its newness and materiality.  See Evans v. Brown, 9 Vet. App. 273 (1996).  In this case, the last final disallowance was the March 2004. 

The evidence received subsequent to the March 2004 rating decision is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992). See also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995). 

The appellant's claims for service connection were previously considered and denied by the RO in the March 2004 rating decision.  The evidence available at the time of the March 2004 rating decision included:  service treatment records; service personnel records; VA treatment records and Vet center records showing assessments of headaches, back pain, and PTSD; and, a VA Compensation and Pension examination report indicating a diagnosis of PTSD linked to a reported in-service personal assault.  

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the condition; (2) credible supporting evidence that the claimed in-service stressor occurred; and, (3) a link established by medical evidence, between current symptoms and an in-service stressor.  If the claimant did not engage in combat with the enemy or if the claimed stressors are not related to combat, then the claimant's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996). 

If a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate the veteran's account of the stressor incident. Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).  

The RO denied service connection for headaches, back pain, and PTSD in the March 2004 rating decision because there was no credible evidence linking any of the claimed disorders to a period of qualifying service.  The RO considered the appellant's contentions of personal assault during service with respect to the PTSD claim.  

The evidence presented or secured since the March 2004 rating decision includes the following: additional VA medical records, including the reports of VA examination of conducted in June and August 2011; Social Security records, including two mental evaluations; additional statements by the appellant; and the transcript of a March 2012 hearing before the undersigned. 

To decide this case, the Board must decide whether any evidence submitted since March 2004 is both evidence that (1) was not previously submitted to agency decision makers, and (2) by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 38 C.F.R. § 3.156.  Both of these requirements must be met to reopen the appellant's claims.  A review of the claims file shows that evidence has been submitted that was not been previously submitted, thereby meeting the first requirement. 

At the time of the March 2004 rating decision, the RO denied the claims for service connection for back pain and headaches on the basis that the evidence failed to establish diagnoses of the claimed disorders during a qualifying period of service.  The evidence showed a reported history of headaches prior to enlistment in the National Guard along with a history of back pain as the result of kidney stones.  Such histories were again noted upon reenlistment in 2000 and a July 2003 service treatment record sick slip noted that the Veteran was seen for "non-line of duty mechanical low back pain."  

The evidence received since the March 2004 rating decision includes various records showing prescription of mediation for headaches.  VA treatment records dated in December 2005 indicate a diagnosis of degenerative disc disease of the lumbar spine.  Records from the Social Security Administration (SSA) indicate disability was established in 2008 for spondylosis with a secondary diagnosis of obesity.  

The appellant testified at her hearing before the undersigned and made general assertions that she had headaches which were generally aggravated by her National Guard service.  She also testified that she was receiving Social Security Disability benefits in part due to her migraine headaches; however, SSA records do not support this assertion.  Further, she also testified generally that her back pain was either incurred or aggravated by her National Guard service.  However, she did not identify any specific period of qualifying service during which a back injury was incurred.  

While lay testimony is competent to establish the occurrence of an injury, it is not competent to provide a medical nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Moray v. Brown, 5 Vet. App. 211 (1993) (lay assertions of medical causation cannot serve as the predicate to reopen a claim under 38 U.S.C.A. § 5108); Chavarria v. Brown, 5 Vet. App. 468 (1993) (an appellant's own recitations of medical history does not constitute new and material evidence sufficient to reopen the claim when this account has already been rejected by the VA).

The 2011 VA Compensation and Pension examination report indicated diagnoses of migraine headaches and chronic lumbosacral strain with degenerative disc disease.  However, the examiner specifically indicated that these disabilities were not linked to any qualifying period of service.  

With respect to the claim for PTSD, the evidence received since the March 2004 rating decision includes VA treatment records, SSA mental diagnostic evaluations, a 2011 VA Compensation and Pension examination report, and the appellant's hearing testimony.  

Much of the appellant's hearing testimony was related to her report of being sexually assaulted during her period of active duty from January to March 1991.  The testimony is essentially identical to her assertions which were of record at the time of the 2004 rating decision which denied service connection.  An appellant's own recitation of medical history does not constitute new and material evidence sufficient to reopen the claim when this account has already been rejected by the VA.  Chavarria v. Brown, 5 Vet. App. 468 (1993).

The VA treatment records indicate diagnoses of PTSD based upon the stressor of the reported in-service assault.  They also reveal inpatient substance abuse treatment in 1996, with a long history of substance abuse which dated back to her teenage years.  The February 2008 SSA evaluation indicated a diagnosis of adjustment disorder with depression, anxiety, and PTSD traits and noted the reported in-service assault.  An August 2009 SSA evaluation noted the reported history of in-service assault along with 2002 life stressor of her grandchild being shot and paralyzed; the diagnosis was dysthymia.  

The 2011 VA psychiatric Compensation and Pension examination indicated that a diagnosis of PTSD was not warranted.  The examiner specifically reviewed the evidence of record and noted inconsistencies in her various reports of the claimed in-service assault which casts some doubt on her credibility.  

With respect to the evidence received since March 2004 rating decision, the Board does not find that any new evidence relates to that unestablished fact necessary to substantiate the claims. That is, none of the new evidence includes competent medical evidence showing that migraine headaches and a back disorder are related to any specific period of qualifying service.  While there are continued diagnoses of PTSD, there is no evidence providing credible supporting evidence that the claimed in-service stressor occurred; all of the evidence related to the claimed stressor is identical to that already of record in March 2004, which was already considered by the RO.  

In sum, the additional evidence submitted since March 2004 does not contain any evidence which relates to an unestablished fact necessary to substantiate the claims. That is, there is no additional medical evidence showing migraine headaches and a back disorder are etiologically related to a qualifying period of service.  There is no additional evidence providing credible supporting evidence that the claimed in-service stressor occurred to support a diagnosis of PTSD, based upon that stressor.  Thus, the evidence received since the RO's March 2004 rating decision is not both new and material.  38 C.F.R. § 3.156.  As the evidence submitted is not new and material, the claims for service connection for migraine headaches, a back disorder, and PTSD are not reopened, and the current appeal must be denied on that basis.


ORDER

New and material evidence not having been received to reopen the previously denied claim of entitlement to service connection for migraine headaches, the appeal is denied.

New and material evidence not having been received to reopen the previously denied claim of entitlement to service connection for a back disorder, the appeal is denied.

New and material evidence not having been received to reopen the previously denied claim of entitlement to service connection for PTSD, the appeal is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


